Citation Nr: 0033327	
Decision Date: 12/21/00    Archive Date: 12/28/00	

DOCKET NO.  97-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to June 
1979.  This is an appeal from an October 1996 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which confirmed and continued a 50 percent 
evaluation for the veteran's psychiatric disability.


REMAND

The veteran's service medical records reflect that he was 
hospitalized in March 1979 in connection with medical board 
proceedings.  The diagnosis was schizophrenia, paranoid type.  
The veteran was separated from service because of his 
psychiatric disability.

In an August 1979 rating action service connection was 
established for the veteran's psychiatric condition, rated 30 
percent disabling.  In a November 1980 rating action the 30 
percent evaluation was confirmed and continued.  The veteran 
appealed from that decision and in October 1981 the Board of 
Veterans' Appeals (Board) increased the evaluation to 50 
percent.  

The veteran was hospitalized or examined by the VA on 
numerous occasions from 1982 to 1989 for his psychiatric 
disability and alcohol and substance abuse.  

The veteran was hospitalized by the VA during July and August 
1995.  He reported feelings of depression, difficulty 
sleeping and voices telling him to harm himself.  He improved 
while hospitalized and at discharge planned to reside with 
his mother.  He was again hospitalized by the VA during 
August and September 1996 and during February and March 1997 
for conditions including his psychiatric disability and 
alcohol dependency.  It was noted that he had not worked 
since 1979. 

During the October 1997 regional office hearing, the veteran 
testified that he lived far out and did not have many 
friends.  He stayed mostly to himself.  He was currently in a 
day care program and had been successful at maintaining 
sobriety and being substance free.  He related that he heard 
a voice over and over. 

The veteran was afforded a VA psychiatric examination in 
January 1998.  He stated that he could not sleep at night.  
He related that he had always been by himself and was scared 
of people.  He reported a long history of alcohol abuse until 
about 9 months previously.  On mental status examination his 
speech and thought processes were slow, delayed and 
monotonous but coherent and relevant.  His thought content 
was paranoid and he believed that people were always talking 
about him.  He reported a history of auditory hallucinations 
on an intermittent basis for the previous several years.  His 
mood was anxious and his affect was mood congruent.  The 
diagnoses were chronic paranoid schizophrenia, and alcohol 
abuse in remission.  His current Global Assessment of 
Functioning (GAF) score was fixed at 51 to 55.

The veteran was again hospitalized by the VA during March and 
April 1998 for his psychiatric condition and alcohol 
dependency.  

The veteran was again afforded a VA psychiatric examination 
in December 1998.  He had no driver's license and no job.  He 
was receiving social Security disability payments as well as 
his VA compensation.  He stayed at home most of the time and 
was involved in no special activities.  The veteran 
complained that he could not sleep and had weird dreams.  He 
locked his door several times because he felt people were 
after him.  He did not have any friends.  He only associated 
with his family and did not go out or associate with other 
people.  He heard vague voices.  He did nothing all day long.  
He stayed home and sat on the couch.  He did not even watch 
television.  

On mental status examination the veteran was alert and his 
speech was normal in rate, coherent and relevant.  He 
complained about a poor memory for recent events.  He was 
oriented as to time, date, place and person.  His affect was 
blunted but appropriate.  He had mild anxiety with 
depression.  The diagnosis was paranoid-type schizophrenia.  
His GAF score was fixed at 50.  

In September 1999 the regional office received records from 
the Social Security Administration that consisted primarily 
of VA medical records.  The Social Security Administration 
records reflected that the veteran had been found to be 
disabled as of June 1979 with a primary diagnosis of 
schizophrenia, and a secondary diagnosis of mild mental 
retardation.

In a brief submitted in November 2000 the veteran's 
representative maintained that the current evidence of record 
supported a 100 percent rating for the veteran's psychiatric 
disability or at the very least entitlement to a total rating 
based on individual unemployability.  The issue of a total 
rating based on individual unemployability is considered to 
be inextricably intertwined with the claim for an increased 
rating for the veteran's psychiatric disability.  That 
question has not been considered by the regional office.

As noted previously, the veteran has been found to be 
disabled by the Social Security Administration based on his 
psychiatric disability and mild mental retardation, 
apparently without considering the impact of his alcohol and 
substance abuse.  However, the record is not clear as to the 
significance of the veteran's psychiatric disorders other 
than his psychosis in precluding his employment.  

In view of the aforementioned matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  A field examination should be 
conducted for the purpose of developing 
collateral information regarding the 
veteran's daily activities, behavior, 
social integration and any efforts at 
obtaining employment.  To the extend 
possible, neighbors and relatives should 
be contacted and interviewed.  

2.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine the current nature and 
severity of his service-connected 
psychiatric illness.  All indicated 
special studies, including psychological 
testing should be conducted.  To the 
extent possible, the examiner should 
express an opinion as to the effect of 
the veteran's drug and alcohol abuse and 
his reported mental retardation on his 
ability to obtain or retain employment.  
The relationship between his 
schizophrenia and any other psychiatric 
disorder found should be discussed.  The 
claims file is to be made available to 
the examiner for review.

3.  The veteran's case should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded the claim for a total rating 
based on individual unemployability.  If 
the determination regarding that matter 
is adverse to the veteran, he should be 
afforded his appellate rights with regard 
thereto.  If the veteran submits a 
substantive appeal regarding that matter, 
that question should be included with the 
other issue on appeal.  If the denial of 
an increased rating for the veteran's 
psychiatric disability is continued, he 
and his representative should be sent a 
supplemental statement of the case 
regarding that question and be afforded 
the appropriate time in which to respond. 

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required on the part of the 
veteran until he receives further notice.

The purposes of this REMAND are to obtaining clarifying 
information and to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition to be made in this case pending 
completion of the requested action.


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



